Merwin, J.:
The case was evidently disposed of by the referee on the theory that, although the grantor in the deed was of unsound mind at the, time, still the plaintiffs were not in a position to attack the deed.
If the deed was simply voidable, that might perhaps be so (Jackson v. Gumaer, 2 Cow. 552), but under the authorities a deed executed by a person non compos mentis is absolutely void at law. (Van Deusen v. Sweet, 51 N. Y. 378; Riggs v. American Tract Society, 84 id. 330; Goodyear v. Adams, 5 N. Y. Supp. 275; affd., 119 N. Y. 650.) If a grantee under such a deed claims equitable rights, the burden is on him to show it. (Riggs Case, supra.)
If the deed was void at law, then at law the title descended to the heir, the plaintiffs’ judgment became a lien thereon, and they were entitled to the usual remedies in aid of its enforcement. Actions are often entertained in equity to aid the enforcement of a lien by removing apparent obstructions. (Erickson v. Quinn, 15 Abb. Pr. [N. S.] 166; McCaffrey v. Hickey, 66 Barb. 489; Crippen v. Hudson, 13 N. Y. 166.) Relief may be had, as said in Clarkson v. De Peyster (3 Paige, 320, 322), by clearing the real estate from any incumbrance improperly or fraudulently interposed. Prior judgments, which are apparent liens, though in fact paid, may be canceled, though, no fraud is shown on the part of the debtor; and it is no answer to say that the judgment creditor may sell on execution, regardless of the pretended prior judgments. (Shaw v. Dwight, 27 N. Y. 244.) In Stowell v. Maslett (5 Lans. 380) it was held that a mortgage void between the parties may be- removed in equity as an obstruction to the collection of a judgment against the mortgagor, although no fraud was shown. It would, therefore, seem that the right to have obstructions removed was not limited to cases of fraud, but would reach any case where the obstruction was improperly there.
In Thompson v. Van Vechten (27 N. Y. 585) it is said that an usurious mortgage is utterly void against all other parties having liens on the property. An execution creditor, it is said, may seize *120and sell it, and thus try the validity of any prior charge or incumbrance on that ground. (Dix v. Van Wyck, 2 Hill, 522, 525.) If the deed in question had been a forgery, the plaintiffs could have sold the property on their execution, and the purchaser, after the time of redemption had elapsed, could have maintained an action to set aside the deed as a cloud on his title. (Remington Paper Co. v. O'Dougherty, 81 N. Y. 474.) In principle there would he no difference whether the deed was void as forged, or void because of the unsoundness of mind of the grantor. In either case it would seem reasonably clear that the judgment creditor had a lien and could sell all the interest of the debtor in the property. If so, he was not obliged to sell on execution for such price as he could get and let the purchaser contest the question, but he could first bring his action for the removal of the obstruction. (Erickson v. Quinn, supra; Bish. Insolv. Debt. [3d ed.] 342.) Such a suit is deemed to be in aid of the enforcement of the judgment, and an outstanding execution was not necessary to entitle the plaintiffs to relief (Haswell v. Lincks, 87 N. Y. 637), an execution having been issued and returned unsatisfied before the commencement of the suit. Equitable relief is given for the reason that the obstruction interposed prevents a sale of the property at a fair valuation. (Jones v. Green, 1 Wall. 332.)
If the grantor in the deed in question was of unsound mind, and the deed, therefore, void as held in the Van Deusen case, we see no good reason for denying the plaintiffs the opportunity of removing that obstruction to the enforcement of their judgment. Were the obstruction a judgment or a mortgage against the ancestor, which had in fact been paid, the judgment creditor of the heir could without doubt have compelled its cancellation. The judgment creditor is not a stranger to the title. (Dix v. Van Wyck, supra.) True, the plaintiffs had no claim against the grantor, but if his act was a nullity and the title descended to the heir, the fraudulent conduct of the heir in procuring the apparent deed should not affect plaintiffs’ right .to reach the debtor’s property.
We think the referee erred in holding that the piaintiffs had no standing to question the sanity of the grantor or the validity of the deed, and that, the case having been disposed of on that theory, the plaintiffs are entitled to a new trial. The referee did not in terms *121find that the grantor was of unsound mind, but lie found facts that pointed directly to that conclusion. Ho equities were shown on the part of the grantee that should interfere with the enforcement by the plaintiffs of any lien which they at law possessed.
All concurred.
Judgment reversed, referee discharged and a new trial granted, costs to abide the event.